FRANK, Judge.
Ralph Jerome Tankersley appeals'from his judgment and sentence for trafficking in cocaine. We affirm the judgment and sentence, but remand on the issue of attorney’s fees.
The trial court erred in imposing the public defender’s lien without advising Tankers-ley of his right to a hearing to contest the amount of the lien. See Smith v. State, 694 So.2d 838 (Fla. 2d DCA 1997); Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). On remand, Tankersley shall have thirty days from the date of this court’s mandate within which to file a written objection to the original amount assessed. See Smith; Bourque. If Tankersley files an objection with the trial court, the assessment shall be stricken and a new assessment shall not be imposed without notice and hearing. See Bourque.
We affirm the judgment and sentence, and remand for further proceedings in accordance with this opinion.
CAMPBELL, A.C.J., and PATTERSON, J., concur.